Judgment, Supreme Court, New York County, rendered on December 10, 1975, unanimously affirmed. This court commends Lewis I. Wolf, Esq., for an exceptionally thorough and competent brief. Application by appellant’s counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. Concur—Sandler, J. P., Sullivan, Ross, Markewich and Carro, JJ.